Name: Commission Regulation (EEC) No 2280/84 of 2 August 1984 amending Regulation (EEC) No 1578/84 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/ 14 Official Journal of the European Communities 4. 8 . 84 COMMISSION REGULATION (EEC) No 2280/84 of 2 August 1984 amending Regulation (EEC) No 1578/84 opening a standing invitation to tender for the sale of olive oil held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (;), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 1578/84 (') opened a standing invitation to tender for the sale on the internal market of a certain quantity of olive oil held by the Greek intervention agency ; Whereas the state of the market in olive oil is at present favourable for the sale of an additional quan ­ tity of certain qualities of olive oil already put up for sale ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , No 2041 /83 (-), for the sale on the Community market of the following quantities of olive oil :  approximately 4 000 tonnes of extra virgin olive oil ,  approximately 13 000 tonnes of fine virgin olive oil ,  approximately 7 000 tonnes of ordinary virgin olive oil ,  approximately 13 000 tonnes of virgin lampante olive oil , These quantities shall be put up for sale as follows :  extra virgin oil : 1 000 tonnes a month in the first four months,  fine virgin oil : 2 000 tonnes a month in the first two months and 3 000 tonnes a month in the following three months ,  ordinary virgin oil : 1 250 tonnes a month in the first two months and 1 500 tonnes a month in the following three months ,  virgin lampante oil : 2 000 tonnes a month in the first two months and 3 000 tonnes a month in the following three months . Quantities not sold under one tendering procedure shall be added to the quantities put up for sale in the next tendering procedure .HAS ADOPTED THIS REGULATION : (') OJ No L 348 , 30 . 12 . 1977, p. 46. -) OJ No L 200 , 23 . 7 . 1983 , p . 25 .'Article 1 Regulation (EEC) No 1578 /84 is hereby amended as follows : 1 . The first paragraph of Article 1 is replaced by the following : 'The Greek intervention agency "Ypiresia Diachiri ­ seos Agoron Georgikon Proionton", hereinafter referred to as "Ydagep", shall open a standing invi ­ tation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960 /77 ('), as last amended by Regulation (EEC) 2. The last paragraph of Article 3 is replaced by the following : ' In the case of extra virgin oil , the last series of tenders shall be from the unsold oil of the previous sales .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . 9 . 1966, p . 3025 / 66 . ( 2 ) OJ No L 150 , 6 . 6 . 1984, p . 5 . (') OJ No L 151 , 7 . 6 . 1984, p . 25 . No L 209/ 154. 8 . 84 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 August 1984. For the Commission Poul DALSAGER Member of the Commission